Wheeler, Ch. J.
The judgment is erroneous, and must be reversed, for the reason that the verdict is unsupported by evidence. No evidence appears in the statement of facts, to warrant the jury in finding for the plaintiff the amount of their verdict, upon which the court gave judgment.
It would seem, on general principles, that after it was made apparent to the court, that the plaintiff had been appointed guardian of the defendants, the suit ought to have been dismissed. But as this point has not been noticed by counsel in argument, it need not now be decided. The judgment is reversed, and the cause remanded.
Reversed and remanded.